Citation Nr: 1524177	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  05-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	R. Craig Martin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 1972.  He died in November 2004.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record. 

In a March 2009 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 order, the Court granted a joint motion and remanded the appeal for further adjudication. 

The Board remanded the claim in January 2011 and August 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  In its January 2011 and August 2014 Remands, the Board ordered that a medical opinion be provided.  The examiner was specifically instructed to address statements made by Dr. V., a private physician.  

In addition to considering Dr. V.'s statements, the examiner was also requested to "comment on the medical articles and treatises added to the claims file since the issuance of the July 2008 supplemental statement of the case."

The RO obtained a medical opinion in October 2011.  While the examiner commented on the statements made by Dr. V., she failed to comment on the medical articles and treatises submitted by the appellant.  

In its January 2011 Remand, the Board noted that the appellant has submitted seven such articles (listed as exhibits (b) - (h) in a December 2010 correspondence), and the October 2011 failed to comment on any of them or even acknowledge their existence.

The RO obtained another medical opinion in October 2014; however, the only "comment" on the articles is a declaration that "Exhibits B-H were reviewed."  The Board notes that the examiner's comments were supposed to address the contentions made in those articles.  This was not accomplished.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, the RO should obtain a supplemental opinion from the examiner who provided the October 2011 and October 2014 medical opinion that addresses the medical articles and treatises submitted by the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran's claims file to be reviewed by the VA examiner who provided the October 2011 and October 2014 medical opinions (or a suitable substitute if that examiner is unavailable) to obtain a supplemental opinion that addresses the cause of the Veteran's death. 

The examiner should provide an opinion on whether it is at least as likely as not that the Veteran's death due to cancer is related to service, to include as due to herbicide exposure.  The examiner should: (a) review the medical articles and treatises added to the claims file since the issuance of the July 2008 supplemental statement of the case (SSOC); AND (b) address and/or rebut the contentions and arguments made within those article and treatises.  The examiner should also provide any further comment on whether the Veteran's death was due to prostate cancer. 

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative. 

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the appellant and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




